DETAILED ACTION
This Office action is in response to the amendment filed 19 February 2021.  Claims 1-4, 6-8, 10-12, 21-23, and 26-31 are pending in the application.  Claims 5, 9, 13-20, 24-25 have been cancelled.  Claim 32 is newly submitted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

Claims 21-23, 26-27, and 31 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is hereby withdrawn Applicant has amended overcame the rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6-7 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun et al., US PG Pub. 2013/0280871 A1, of record; in view of Ikeda, US patent 5110749, newly cited.
With respect to claim 1, Hyun discloses a semiconductor device comprising a substrate (100, fig. 2); a first gate stack (900, fig. 2) disposed on the substrate (100, fig. 2); a second gate stack (901, fig. 2) disposed on the substrate (100, fig. 2), wherein a metal component of the first gate stack (900, fig. 2, see paragraph [0033]: ”Furthermore, the metal gate 930 may have a composition and structure different than those of the metal gate 920 of the PMOS transistor.”) is different from a metal component of the second substantially equal to a distance between the dielectric structure (400, fig. 5; 610, fig. 2) and a sidewall (inside sidewall facing device 901 of layer 400) of the second gate stack (901, fig. 2) and a source/drain feature (310, fig. 2) over the substrate (100, fig. 2), wherein the first gate stack (900, fig. 2) and the dielectric structure (400 and 610, fig. 2) are respectively on opposite sides of the source/drain feature (310, fig. 2), and the source/drain feature (310, fig. 2) is spaced from the dielectric structure (400 and 610, fig. 2). As shown in Fig. 2, the rightmost dielectric structure 400 and the first gate stack 900 are on opposite sides of the source/drain feature 310.  Portions of the dielectric structure 400/610 are spaced from the source/drain feature 310, as shown in Fig. 2.
However, Hyun does not disclose wherein the substrate comprises an implantation region under the dielectric structure, and the implantation region contacting the dielectric structure and form a u-shape interface with a surface of the dielectric structure and wherein the implantation region terminates prior to reaching a topmost surface of the substrate.
Ikeda discloses in figure 1L the substrate 11 comprises an implantation region 25 under the dielectric structure 26 and the implantation region 25 contacting the dielectric structure 26 and form a u-shape interface with a surface of the dielectric structure 26, and wherein the implantation region 25 terminates prior to reaching a topmost surface of the substrate 11. Ikeda discloses that this trench isolation resistance of the transistor can be reduced and the performance thereof can be improved.  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include an implant region below the dielectric structure since this can prevent prevents current generation or current leakage and reduce latch-up.

With respect to claim 3, Hyun discloses wherein a length of the dielectric structure (400, fig. 5; 610, fig. 2) is substantially equal to a gate length of the first gate stack (900, fig. 2). 
With respect to claim 4, Hyun discloses wherein a bottom surface of the dielectric structure (400, fig. 5; 610, fig. 2) is lower than a bottom surface of the first source/drain feature (310, fig. 2) (310, fig. 2). 
With respect to claim 6, Hyun discloses wherein a shape of the first gate stack (900, fig. 2), a shape of the second gate stack (901, fig. 2), and a shape of the dielectric structure (400, fig. 5; 610, fig. 2) are substantially the same. 
With respect to claim 7, Hyun discloses an interlayer dielectric (600, fig. 2) disposed over the substrate (100, fig. 2). 
With respect to claim 29, Hyun discloses wherein the dielectric structure (400, fig. 5; 610, fig. 2) has a portion above a top surface of the substrate (100, fig. 2), and the portion of the dielectric structure (400, fig. 5; 610, fig. 2), the first gate stack (900, fig. 2), and the second gate stack (901, fig. 2) have substantially the same width (as shown in figure 1 that the width is considerably the same).

Allowable Subject Matter
Claims 8, 10-12, 21-23, 26-28, and 30-32 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 8 is allowable over the references of record because none of these references disclose or can be combined to yield the claimed invention of a semiconductor device including a substrate comprising a fin structure; a first active gate over the fin structure; a second active gate over the fin structure, wherein a metal component of the first active gate is different from a metal component of the second active gate; a dielectric structure over the fin structure and between the first active gate and the second active gate, wherein the dielectric structure has a portion extending above a top surface of the fin structure, and a distance between opposite sidewalls of the first active gate is substantially the same as a distance between opposite sidewalls of the portion of the dielectric structure, and wherein the substrate comprises an implantation region under the dielectric structure, and the implantation region contacting the dielectric .
Claim 21 is allowable over the references of record because none of these references disclose or can be combined to yield the claimed invention of a semiconductor device including a substrate having a semiconductor fin; a first active gate stack and a second active gate stack over the semiconductor fin, wherein the first active gate stack and the second active gate stack have different threshold voltage; a dummy gate stack over the semiconductor fin and between the first active gate stack and the second active gate stack, wherein the dummy gate stack is made of a dielectric material, and wherein the substrate comprises an implantation region under the dummy gate stack, and the implantation region contacting the dummy gate stack and form a U-shape interface with a surface of the dummy gate stack; a plurality of gate spacers disposed on sidewalls of the first active gate stack, sidewalls of the second active gate stack, and sidewalls of the dummy gate stack; a plurality of first and second source/drain features in the semiconductor fin, the first source/drain feature being between the first active gate stack and the dummy gate stack, and the second source/drain feature being between the second active gate stack and the dummy gate stack, wherein the dummy gate stack has a portion extending above the first and second source/drain features and non-overlapping the first and second source/drain features; and an interlayer dielectric over a sidewall of the dummy gate stack.
Claims 10-12, 22-23, 26-28, and 30-32 contain allowable subject matter by virtue of their dependency.


Response to Arguments
wherein the implantation region terminates prior to reaching a topmost surface of the substrate. A new ground(s) of rejection has been made under 35 U.S.C. 103 over Hyun et al., US PG Pub. 2013/0280871 A1, of record; in view of Ikeda US Patent 5110749 A, newly cited. Applicant’s arguments with respect to the pending claims have been considered but are moot in light of the new grounds of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656.  The examiner can normally be reached on 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 


TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822